Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 4, 2019

                                     No. 04-18-00957-CV

                 Kevin DOTY and Elizabeth Doty Individually and Severally,
                                      Appellants

                                               v.

Richard DAVIDSON, Javline Ranch (A General Partnership), AKA Javelin Ranch AKA Javelin
                                    Ranch L.P.,
                                     Appellees

                From the 229th Judicial District Court, Jim Hogg County, Texas
                                 Trial Court No. CC-15-100
                       The Honorable Everardo Garcia, Judge Presiding

                        SHOW CAUSE ORDER
        Appellants filed a notice of appeal seeking to appeal “that portion of the Order granting
Plaintiff’s Motion for Summary Judgment signed on 11/19/18 that enjoins Plaintiff Richard
Davidson and Defendants to execute a deed conveying their interests to Javline Ranch, a General
Partnership.” The clerk’s record was filed on February 28, 2019 and does not contain an order
signed on November 19, 2018.

        Appellate courts have jurisdiction over appeals from final judgments and appeals from
certain designated interlocutory orders. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195
(Tex. 2001) (“[T]he general rule, with a few mostly statutory exceptions, is that an appeal may
be taken only from a final judgment.”); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014
(designating appealable interlocutory orders).

        Because appellants are attempting to appeal from an order that does not dispose of all
pending claims and parties in the underlying action, and no severance order appears in the
record, the November 19, 2018 order appears to be interlocutory. See Lehmann, 39 S.W.3d at
200; City of Beaumont v. Guillory, 751 S.W.2d 491, 492 (Tex. 1988). It is therefore ORDERED
that appellants show cause in writing within 15 days of the date of this order why this appeal
should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended pending
our determination of whether we have jurisdiction over this appeal.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2019.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court